m-vs
                                 ELECTRONIC RECORD




COA #      01-13-00975-CR                         OFFENSE:        DWI


           Andrew J. Serrano v. The State of
STYLE:     Texas                                  COUNTY:         Harris

COA DISPOSITION:        AFFIRM                    TRIAL COURT:    Co Crim Ct at Law No 4



DATE: 02/03/15                     Publish: YES   TC CASE #:      1842255




                         IN THE COURT OF CRIMINAL APPEALS


          Andrew J. Serrano v. The Sitate of
STYLE:    Texas                                                         V 73 -/T
         appellant'^                  Petition         CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

         feFvfet-                                      JUDGE:

DATE: oXfrifzo/jr                                      SIGNED:                             PC:

JUDGE:    f,X. L/aa^~                                  PUBLISH:                            DNP:




                                                                                           MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                             ELECTRONIC RECORD